Case
 Case1:19-mc-20496-KMW  Document45-4
      1:19-mc-20493-UU Document  24-4 Entered
                                       Enteredon
                                               onFLSD
                                                  FLSDDocket
                                                       Docket04/22/2019
                                                              04/24/2019 Page
                                                                          Page11ofof22




                                                                              43
Case
 Case1:19-mc-20496-KMW  Document45-4
      1:19-mc-20493-UU Document  24-4 Entered
                                       Enteredon
                                               onFLSD
                                                  FLSDDocket
                                                       Docket04/22/2019
                                                              04/24/2019 Page
                                                                          Page22ofof22
